130 Nev., Advance Opinion         415
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF THE                                 No. 62160
                IRREVOCABLE TRUST AGREEMENT
                OF 1979.

                CHARRON C. MONZO, AS
                                                                             FILED
                BENEFICIARY OF THE CHARRON C.                                AUG 0 7 2014
                MONZO REAL ESTATE TRUST                                           !E K. LINDE
                                                                                            EMAN
                AGREEMENT OF 2005,                                     CLE                         RT
                                                                      By      I
                Petitioner,                                                CHI F 13 Itt ERK

                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE
                GLORIA STURMAN, DISTRICT
                JUDGE,
                Respondents,
                and
                DAISY MONZO,
                Real Party in Interest.



                           Original petition for a writ of mandamus or prohibition
                challenging a district court order granting partial summary judgment.
                           Petition granted.


                Bailus Cook & Kelesis, Ltd., and Marc P. Cook and Kathleen T. Janssen,
                Las Vegas,
                for Petitioner.

                Snell & Wilmer, LLP, and Patrick G. Byrne, Las Vegas; Gordon Silver and
                Bradley J. Richardson and Puneet K. Garg, Las Vegas,
                for Real Party in Interest.


SUPREME COURT
     OF
   NEVADA


IO 1947A cep
                                                                                             zecc4-1
                 BEFORE THE COURT EN BANC.

                                                   OPINION

                 By the Court, HARDESTY, J.:
                             Real party in interest Daisy Monzo executed a deed gifting a
                 condominium that she owned to an irrevocable trust for the benefit of her
                 daughter, petitioner Charron C. Monzo. Daisy later rescinded that
                 transfer based on alleged unilateral mistakes in the execution of the deed
                 conveying the property to the trust. We are asked to determine whether
                 unilateral mistakes, if proven, will allow the donor to rescind or reform an
                 errant gift. We hold that a donor may obtain relief from an erroneous gift
                 if he or she proves by clear and convincing evidence that the donor's intent
                 was mistaken and was not in accord with the donative transfer. Further,
                 remedies available to correct such mistakes, which include rescission or
                 reformation of the deed transferring the property, depend on the nature of
                 the unilateral mistake in question.
                                  FACTS AND PROCEDURAL HISTORY
                             Daisy and her three adult daughters, Charron, Charlene, and
                 Michelle, established three irrevocable inter vivos real estate trusts, each
                 benefiting a daughter, and into each of which a one-third interest in
                 properties located in Arizona and New York was transferred. Daisy was
                 the sole original trustee of each of the trusts. Michelle lived in the Arizona
                 property and Charlene lived in the New York property. These properties
                 were each valued at approximately $500,000. Charron lived with Daisy in
                 a Las Vegas condominium owned by Daisy that is valued at over $2
                 million, but that had not been transferred into any of the trusts.
                             When Charron and Daisy considered transferring the Las
                 Vegas condo into a trust for Charron's use, Charron introduced Daisy to
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                    Las Vegas attorney Michael Rasmussen who met with them several times
                    about the proposed transfer. During these meetings, they discussed
                    whether Daisy would retain control over the Las Vegas condo if it was
                    transferred into a trust, whether Daisy needed to transfer the condo to
                    avoid having it escheat to the state upon her death, and how the condo
                    should be transferred and titled if it were to be placed into a trust.
                    Despite the ongoing consultations with Rasmussen over the transfer of the
                    condo, Daisy never provided Rasmussen with any of her prior estate
                    planning documents or authorized him to contact her other attorneys.
                                Rasmussen prepared a deed, which Daisy signed, gifting a
                    100-percent interest in the Las Vegas condo from Daisy to Charron's trust.
                    But Rasmussen later learned that, when transferring real property into
                    her family trusts, Daisy typically transferred a one-third interest in the
                    subject properties to each daughter's trust, rather than the 100-percent
                    interest in the condo that she had transferred to Charron's trust.
                    Rasmussen prepared a correction deed to rectify this situation, but Daisy
                    refused to sign that deed Instead, three months after Daisy signed the
                    deed transferring the Las Vegas condo into Charron's trust, Daisy signed
                    another deed, prepared by a different attorney, transferring the condo
                    back into her own name.
                                After Daisy rescinded the prior gift, Charron filed a petition in
                    the district court seeking accountings of the various family trusts and an
                    order requiring Daisy to transfer the Las Vegas condo back to Charron's
                    trust. The accounting actions were consolidated and the Las Vegas condo
                    issue was addressed separately. Daisy filed counterclaims against
                    Charron based on the original transfer of the Las Vegas condo into
                    Charron's trust for, among other things, fraudulent misrepresentation,

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    )(e.
                  elder abuse, breach of contract, conversion, undue influence, and mistake.
                  Daisy also moved the district court for partial summary judgment, seeking
                  rescission of the initial gift deed based on at least three mistakes that
                  Daisy allegedly made in transferring the condo into Charron's trust. First,
                  Daisy asserted that she mistakenly believed that the deed would transfer
                  the condo into a trust that she controlled while granting her estate
                  planning flexibility. Second, she argued that she mistakenly thought that
                  transferring the property was necessary to avoid having it escheat to the
                  state upon her death. And third, she contended that she mistakenly
                  believed that, consistent with prior estate planning practices, the deed
                  would transfer a one-third interest in the property to each daughter's
                  trust, rather than conveying the full interest to Charron's trust. Charron
                  filed a countermotion for partial summary judgment on Daisy's
                  counterclaims and, in the alternative, for reformation of the deed
                  transferring the condo into Charron's trust, if the district court ultimately
                  determined that Daisy mistakenly transferred a 100-percent interest in
                  the condo into Charron's trust, instead of a one-third interest into each
                  daughter's trust.
                              Following briefing and a hearing on these motions, the district
                  court denied Charron's countermotions and entered partial summary
                  judgment in Daisy's favor, concluding that Daisy made unilateral
                  mistakes in executing the gift deed and rescinding the initial deed. The
                  district court purported to apply Nevada's general unilateral mistake law,
                  together with gift law from other jurisdictions, in granting summary
                  judgment. But although the district court held that Daisy's execution of
                  the deed transferring title to the condo into the trust was based on
                  unilateral mistakes, it made no findings as to what specific mistakes

SUPREME COURT
      OF
    NEVADA
                                                        4
(0) 1947A (40(0
                       affected the execution of the deed or what Daisy's intent was when she
                       made the donative transfer. Charron then filed this original writ petition
                       challenging the district court's partial summary judgment order.
                                                      DISCUSSION
                                   In her petition, Charron contends that summary judgment
                       was improperly granted in Daisy's favor on the unilateral mistake and
                       rescission issues because questions of material fact remained as to Daisy's
                       intent in transferring a 100-percent interest in the Las Vegas condo into
                       Charron's trust. Charron contends that the summary judgment evidence
                       demonstrated that Daisy did not make any mistake in the transfer, but
                       alternatively asserts that if a mistake was made, this court should clarify
                       the proper remedy to address mistakes in a donative transfer. In
                       response, Daisy argues that no genuine issues of material fact remained,
                       as the evidence demonstrated that she made unilateral mistakes in
                       executing the deed transferring the property into Charron's trust, and that
                       she, as the donor, was entitled to elect rescission to correct these mistakes.
                       The parties and the district court all recognize that this court has not
                       addressed unilateral mistake in the context of a donative transfer.
                       Standard of review
                                   Although this court generally declines to exercise its discretion
                       to consider writ petitions challenging district court orders granting or
                       denying summary judgment, Smith v. Eighth Judicial Dist. Court, 113
Nev. 1343, 1344, 950 P.2d 280, 281 (1997), we nevertheless will exercise
                       our discretion to consider such petitions when "an important issue of law
                       needs clarification and considerations of sound judicial economy and
                       administration militate in favor of granting the petition."        Int'l Game
                       Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197-98, 179 P.3d

SUPREME COURT
        OF
     NEVADA
                                                             5
(0) 194Th    41E11.4
                 556, 559 (2008). We have not previously addressed whether a donor
                 making an inter vivos gift or donative transfer may rely on his or her
                 unilateral mistake in making the gift to obtain relief from the property
                 transfer. As this original writ proceeding provides us with the opportunity
                 to address and clarify this important issue of donative transfer law, we
                 exercise our discretion to consider this matter on the merits.      Smith v.
                 Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991).
                             This court typically reviews a petition for a writ of mandamus
                 to determine whether the district court engaged in an arbitrary or
                 capricious exercise of discretion, and we review de novo issues of law
                 presented in the context of such an extraordinary writ proceeding.'     Ina
                 Game Tech., 124 Nev. at 197-98, 179 P.3d at 558-59.
                 Mutual and unilateral mistake in the contract context do not apply to
                 donative transfers
                             In granting rescission of the transfer deed, the district court
                 held that Daisy's transfer of the property into Charron's trust was affected
                 by unilateral mistake. Charron's arguments in her original writ petition,
                 however, initially focus on whether a mutual mistake occurred in this
                 transfer, although she also subsequently addressed the application of
                 unilateral mistake to this dispute in responding to Daisy's assertion that
                 the transfer of the property was, as the district court concluded, based on
                 unilateral mistakes.



                       'Because mandamus, rather than prohibition, constitutes the proper
                 vehicle for challenging the rulings at issue here, we deny Charron's
                 alternative request for a writ of prohibition. See NRS 34.320 (noting that
                 prohibition relief is available to address proceedings in excess of a
                 tribunal's jurisdiction).

SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    e
                      Contract-based mistake
                            We have previously held, in the contract context, that a
                mutual mistake may provide a basis for relief from a contract. Gramanz v.
                Gramanz, 113 Nev. 1, 8, 930 P.2d 753, 758 (1997). A "ImIutual mistake
                occurs when both parties, at the time of contracting, share a misconception
                about a vital fact upon which they based their bargain."        Id. (internal
                quotation omitted). But as other courts have concluded, mutual mistake is
                entirely inapplicable in the gift context because a gift, by its very nature,
                is unilateral. This is because "[w]hen a deed is exchanged in a contractual
                relationship, both the grantor and grantee are obligated to perform in
                some type of fashion, which creates the opportunity for a mutual mistake
                to occur. Whereas, when a deed is given as a gift, the grantor is the only
                party with an obligation, and, thus, only a unilateral mistake is likely to
                occur." Wright v. Sampson, 830 N.E.2d 1022, 1027 (Ind. Ct. App. 2005).
                            This court has also recognized that the occurrence of
                unilateral mistakes may allow a party to a contract to obtain relief from
                that agreement. Home Savers, Inc. v. United Sec. Co., 103 Nev. 357, 358-
                59, 741 P.2d 1355, 1356-57 (1987) (adopting Restatement (Second) of
                Contracts § 153 (1981)). A unilateral mistake occurs when one party
                makes a mistake as to a basic assumption of the contract, that party does
                not bear the risk of mistake, and the other party has reason to know of the
                mistake or caused it. Id. Although the district court in this case partially
                relied on this line of reasoning in making its decision, and Daisy likewise
                relies on this authority in responding to Charron's petition, contractual
                unilateral mistake is also inapplicable in the donative transfer context
                because, like contract-based mutual mistake, this concept is premised
                upon an agreement between two parties giving rise to mutual obligations

SUPREME COURT
     OF
   NEVADA
                                                      7
(0) 1947A ere
                amongst the parties.    See Wright, 830 N.E.2d at 1027. But in the gift
                context, it is only the grantor whose intent and acts matter.    See Twyford
                v. Huffaker, 324 S.W.2d 403, 406 (Ky. Ct. App. 1958). Aside from the
                donee's acceptance or refusal of the gift, the donor is the only party
                available to bear the risk of mistake. See id. Whether a donee knew of or
                caused a mistake is likely irrelevant. See id.
                      Donative transfer and trust law
                            In Nevada, a valid inter vivos gift or donative transfer
                requires a donor's intent to voluntarily make a present transfer of
                property to a donee without consideration, the donor's actual or
                constructive delivery of the gift to the donee, and the donee's acceptance of
                the gift. 2 Schmanski v. Schmanski, 115 Nev. 247, 252, 984 P.2d 752, 756
                (1999); Edmonds v. Perry, 62 Nev. 41, 61, 140 P.2d 566, 575 (1943);
                Simpson v. Harris, 21 Nev. 353, 362, 31 P. 1009, 1011 (1893); see also
                Restatement (Third) of Prop.: Wills & Other Donative Transfers § 6.1
                (2003). Unless conditional, a gift becomes irrevocable once transferred to
                and accepted by the donee.     Simpson, 21 Nev. at 362-63, 31 P. at 1011
                (noting that a donor giving a gift may not reclaim or expect repayment for
                the gift). In this regard, Nevada's long-standing position on the issue is
                consistent with that of other jurisdictions that have also opined, in more
                recent decisions, that a gift becomes irrevocable once the transfer and



                      2Although   the deed at issue here recited that the Las Vegas condo
                was given "for good and valuable consideration," the district court found
                that the Las Vegas condo was a gift to Charron's trust, and Charron does
                not challenge that determination in her writ petition. As a result, we do
                not consider the effect of this language on the nature of the transfer in this
                writ proceeding.

SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 1947A
                acceptance of that gift have occurred. See Albinger v. Harris, 48 P.3d 711,
                719 (Mont. 2002) ("Such a gift, made without condition, becomes
                irrevocable upon acceptance."); Cooper v. Smith, 800 N.E.2d 372, 379
                (Ohio Ct. App. 2003) ("Generally, a completed inter vivos gift is absolute
                and irrevocable."). Given the irrevocable nature of a gift, it is apparent
                that the donor cannot simply resort to self-help to undo the donative
                transfer, absent the donee's agreement to return or modify the gift.
                            As Charron points out, in the trust context, Nevada statutes
                place similar restrictions on the unwinding of transfers into irrevocable
                trusts like the one at issue here. In particular, NRS 163.560(1) provides
                that if a donor transfers property into a trust that is expressly irrevocable,
                that trust, and the donative transfer, "shall be irrevocable for all
                purposes." And NRS 163.050, which applies to trusts in general, requires
                a trustee to either obtain the consent of all trust beneficiaries or seek court
                approval before engaging in a self-interested transaction, such as
                transferring property from the trust into the trustee's name.
                            Considering these statutes in light of the situation presented
                here, once the donor transfers property into an irrevocable trust, of which
                the donor is also the trustee, Nevada's trust scheme restricts the
                donor/trustee's ability to resort to self-help to transfer trust property to
                himself or herself in an attempt to remedy perceived problems with the
                transfer. See NRS 163.050. Resort to such self-help remedies may also
                raise concerns surrounding the donor/trustee's possible breach of fiduciary
                duties to the trust beneficiaries. While Charron argues that these statutes
                prohibited Daisy's second transfer of the property out of the trust and back
                into her own name, the subsequent transfer of this property is not at issue
                here, as the district court has not addressed the effect of Daisy's actions in

SUPREME COURT
        OF
     NEVADA
                                                       9
(0) 1947A
                    this regard. 3 Instead, the focus of this petition is limited to the district
                    court's determination that unilateral mistake affected the initial transfer
                    of the property into Charron's trust and its rescission of the transfer deed.
                    Thus, the issues before us involve the applicability of unilateral mistake to
                    the original donative transfer, what remedies are available if unilateral
                    mistake does apply, and whether the district court properly granted
                    partial summary judgment to Daisy and rescinded the initial transfer.
                    Unilateral mistake in the donative transfer context
                                Having examined our existing contract-based mistake law and
                    gift law, it is apparent that Nevada's established law does not address the
                    instant matter, and we therefore review extrajurisdictional approaches to
                    this issue. In this regard, Charron's arguments before this court focus on
                    whether genuine issues of material fact preclude partial summary
                    judgment and whether reformation is a more appropriate remedy than
                    rescission. Her arguments do not substantively address a donor's
                    unilateral mistake in a donative transfer. Daisy, however, strenuously
                    argues that a donor's unilateral mistakes in executing a donative transfer
                    permits the donor to elect a remedy, at his or her discretion, to correct his
                    or her mistakes in executing the donative transfer.




                            'We note that, in the absence of the donee's or a trust beneficiary's
                    consent, the preferred method for a donor to seek relief for perceived
                    problems with a donative transfer is to petition a district court for relief.
                    We decline to further address Daisy's resort to self-help in this case,
                    because that question is not before us. The impact, if any, of Daisy's resort
                    to self-help through the second deed transferring the Las Vegas condo
                    from the trust back into her own name remains to be determined, in the
                    first instance, by the district court.

SUPREME COURT
        OF
     NEVADA
                                                          10
(0) 1947A    ea:.
                            The vast majority of jurisdictions address this issue
                consistently with the modern Restatement approach, which allows a donor
                to obtain relief from a donative transfer based on unilateral mistake
                through reformation or rescission. 4 See, e.g., Pullum v. Pullum, 58 So. 3d
752, 757-58 (Ala. 2010); Yano v. Yano, 697 P.2d 1132, 1135-36 (Ariz. Ct.
                App. 1985); Wright, 830 N.E.2d at 1027-28; Twyford, 324 S.W.2d at 406;
                EstateS of Irvine v. Oaas, 309 P.3d 986, 990-91 (Mont. 2013); Generaux v.
                Dobyns, 134 P.3d 983, 989-90 (Or. Ct. App. 2006). Under the Restatement
                approach, a donor whose gift is induced by a unilateral mistake, who
                mistakenly transfers something more than or different from the intended
                transfer, or who mistakenly makes a gift to someone other than the
                intended recipient, may pursue an action to remedy his or her unilateral
                mistake. Restatement (Third) of Restitution & Unjust Enrichment § 11
                (2011). In such an action, the party advocating the mistake has the
                burden of proving the donor's intent and the alleged mistake by clear and
                convincing evidence. Restatement (Third) of Prop.: Wills & Other
                Donative Transfers § 12.1 & cmts. c, e & g (2003).
                            The Restatements identify two types of unilateral mistakes
                that may occur: invalidating mistakes and mistakes in the content of a
                document. Restatement (Third) of Restitution & Unjust Enrichment § 5


                      4A minority of courts have declined to grant relief from a donative
                transfer based on allegations of unilateral mistake absent fraud or
                inequitable conduct. See, e.g., Willis v. Willis, 722 S.E.2d 505, 507-08
                (N.C. 2012) (holding that reformation is not available for unilateral
                mistakes not induced by fraud even in cases of a gift). This approach,
                however, is inconsistent with Nevada's general formulation of unilateral
                mistake, which is not limited to cases of fraud or inequitable conduct. See
                generally Home Savers, 103 Nev. at 358-59, 741 P.2d at 1356-57.

SUPREME COURT
        OF
     NEVADA
                                                     11
(0) 1947A
                (2011); Restatement (Third) of Prop.: Wills & Other Donative Transfers §
                12.1 (2003). An invalidating mistake occurs when "but for the mistake the
                transaction in question would not have taken place." Restatement (Third)
                of Restitution & Unjust Enrichment § 5(2)(a) (2011). "The donor's mistake
                must have induced the gift; it is not sufficient that the donor was
                mistaken about the relevant circumstances." Id. § 11 cmt. c. A mistake in
                the content of a document arises through either a mistake of expression or
                a mistake of inducement. Restatement (Third) of Prop.: Wills & Other
                Donative Transfers § 12.1 & cmt. i (2003). A mistake of expression occurs
                when a document misstates the donor's intention, fails to include a specific
                term that the donor intended to be included, or includes a term that was
                not intended.     Id.   A mistake of inducement occurs when a donor
                intentionally includes or omits a term, but the intent to include or omit
                the term was a product of mistake.        Id.   Whether a donor's mistake is
                characterized as a mistake of fact or law is irrelevant. Restatement
                (Third) of Restitution & Unjust Enrichment § 11 cmt. c (2011).
                              The Restatement affords the donor different remedies
                depending on the type of mistake. 5 Rescission is an appropriate remedy to
                address an invalidating mistake. Restatement (Third) of Restitution &
                Unjust Enrichment § 5(1) (2011); see also Generaux, 134 P.3d at 990. In
                contrast, reformation is an appropriate remedy to address mistakes in the



                      5 The Restatement permits a party to seek other restitutionary
                remedies in addition to the equitable remedies of rescission and
                reformation. Restatement (Third) of Restitution & Unjust Enrichment §
                11(1) (2011). Because neither party here seeks remedies other than
                rescission or reformation, we do not address other potential remedies at
                this time.

SUPREME COURT
      OF
    NEVADA
                                                     12
(0) 1947A
                 content of the document, where the donative transfer was intended but
                 mistakes affected the expression of the transfer. Restatement (Third) of
                 Prop.: Wills & Other Donative Transfers § 12.1 cmts. a, g & h (2003); see
                 also Skinner v. Northrop Grumman Ret. Plan B, 673 F.3d 1162, 1166 (9th
                 Cir. 2012); Pullum, 58 So. 3d at 757-60; Estate of Irvine, 309 P.3d at 990-
                 91, The Restatements' discussion of when rescission or reformation may
                 be appropriate is consistent with Nevada contractual law addressing
                 remedies. See Home Savers v. United Sec. Co., 103 Nev. 357, 358-59, 741
P.2d 1355, 1356 (1987) (permitting rescission for a mistake "as to a basic
                 assumption on which" the contract was made (internal citations omitted));
                 25 Corp. v. Eisenman Chem. Co., 101 Nev. 664, 672, 709 P.2d 164, 170
                 (1985) (stating that reformation is available to correct drafting mistakes in
                 a contract to reflect the parties' true intentions). 6
                              Based on our review of the relevant Restatement sections and
                 extrajurisdictional decisions evaluating the Restatement approach to
                 unilateral mistake in the donative transfer context, we conclude that the
                 Restatement's position corresponds with Nevada's overall treatment of
                 mistake and our application of the remedies of rescission and reformation
                 in the contract realm. Accordingly, we join the majority of jurisdictions in
                 recognizing that a donor's unilateral mistake in executing a donative
                 transfer may allow a donor to obtain relief from that transfer if the
                 mistake and the donor's intent are proven by clear and convincing


                       6 1n light of our adoption of the Restatement approach to donative
                 transfers and the consistency of the Restatement remedies with Nevada's
                 contractual remedies, we necessarily reject Daisy's assertion that, as the
                 donor, she possesses the exclusive right to determine what remedy is
                 applied.

SUPREME COURT
        OF
     NEVADA

                                                         13
(0) 1947A    e
                  evidence. 7 And depending on whether the unilateral mistake constitutes
                  an invalidating mistake or a mistake in the content of the document, the
                  donor may be entitled to rescission or reformation of the transfer. Having
                  adopted this approach, we now examine whether the district court
                  arbitrarily or capriciously exercised its discretion when determining that
                  Daisy's execution of the transfer deed was affected by unilateral mistakes
                  and whether no genuine issues of material fact remained.
                  Genuine issues of fact remain as to Daisy's alleged intent and unilateral
                  mistakes
                              In the underlying case, Daisy moved for partial summary
                  judgment and rescission on her unilateral mistake counterclaim, which
                  the district court granted over Charron's opposition and competing motion
                  for partial summary judgment. In reaching this conclusion, the district
                  court found that Daisy made unilateral mistakes in executing the gift deed
                  and that rescission of the deed transferring the property to Charron's trust
                  was warranted. In her petition challenging the district court's
                  determination, Charron argues that there were no mistakes in the
                  execution of the transfer deed but that, if mistakes were made,
                  reformation of the deed, rather than rescission, was the appropriate
                  remedy. Daisy disagrees, asserting that her execution of the deed was
                  based on several unilateral mistakes and that rescission was the correct
                  remedy.



                        7 While we phrase our opinion in terms of the donor obtaining relief,
                  circumstances may exist where other interested parties, such as the
                  donee, the intended donee, or the beneficiary, may also request relief for a
                  donative transfer affected by mistake. Because that issue is not directly
                  before us, we do not further address it here.

SUPREME COURT
        OF
     NEVADA
                                                       14
(0) 1947A    ep
                              Under the Restatement approach adopted here today, the
                  party advocating unilateral mistake as a basis for obtaining relief from a
                  donative transfer (in this case Daisy, the donor/trustee) must prove his or
                  her case by clear and convincing evidence. Restatement (Third) of Prop.:
                  Wills & Other Donative Transfers § 12.1 & cmts. c, e & g (2003). And
                  demonstrating unilateral mistakes in the execution or transfer of a gift
                  depends on the donor's intent at the time of the donative transfer.
                  McClung v. Green, 80 So, 3d 213, 216 (Ala. 2011) (examining the donors'
                  intent to determine whether a mistake was made); Generaux, 134 P.3d at
                  990 ("[T]he mistake must have existed when the instrument was
                  created."). Thus, unilateral mistakes cannot be said to have been made
                  without first determining the donor's intent at the time when delivery and
                  all other elements necessary to complete a donative transfer were
                  completed. If the donor's intent is not in accord with the facts, then a
                  mistake may have occurred warranting relief. Determining a donor's
                  donative intent and beliefs is a question for the fact-finder, and the
                  presence of ambiguity in a donor's intent in making a gift creates genuine
                  issues of material fact that preclude summary judgment. Anvui, L.L.C. v.
                  G.L. Dragon, L.L.C., 123 Nev. 212, 215-16, 163 P.3d 405, 407 (2007);
                  Mullis v. Nev. Nat'l Bank, 98 Nev. 510, 513, 654 P.2d 533, 535-36(1982).
                              In this case, Daisy argues that she made three unilateral
                  mistakes in transferring the condo into Charron's trust. First, even
                  though she was sole trustee of the trust, she alleged that she mistakenly
                  believed that she would retain control over the Las Vegas condo once it
                  was transferred into trust. Second, she purported that she mistakenly
                  thought that the transfer was necessary to avoid having the Las Vegas
                  condo escheat to the state upon her death. And third, she asserted that

SUPREME COURT
        OF
     NEVADA
                                                       15
(0) 1947A    te
                   she mistakenly believed that the deed would transfer a one-third interest
                   in the condo to each daughter's trust. The evidence presented regarding
                   Daisy's intent and these alleged mistakes is also conflicting.
                               At various times in her deposition, Daisy testified that she did
                   not have a problem with the transfer to Charron's trust, that she wanted
                   the transfer to be one-third into each daughter's trust, and that she did
                   not want to transfer the Las Vegas condo at all 8 Rasmussuen testified in
                   his deposition that he thoroughly reviewed the proposed transaction with
                   Daisy, including whether she would retain control over the Las Vegas
                   condo, whether it would escheat to the state, and that the entire interest
                   in the condo would be transferred into Charron's trust. Rasmussen
                   further testified that he believed that Daisy understood the ramifications
                   of the donative transfer, that she was making her own decisions, and that
                   she intended to transfer a 100-percent interest in the Las Vegas condo into
                   Charron's trust. And although this transfer was inconsistent with Daisy's
                   prior estate planning, Daisy expressly prohibited Rasmussen from
                   contacting her other attorneys before she executed the transaction.
                   Finally, while Charron appeared to concede in her deposition testimony
                   that Daisy intended a one-third interest in the Las Vegas condo to be
                   placed into each daughter's trust, rather than a 100-percent interest in

                         8 VVhile Daisy's counsel sought to dismiss this conflicting testimony
                   as something to be expected from someone who is 86 years old, such
                   conflicts, regardless of their basis, are inherently inappropriate for
                   resolution through a summary judgment motion. See Wood v. Safeway,
                   Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005) (recognizing that
                   summary judgment is only appropriate if the pleadings and other evidence
                   on file, viewed in the light most favorable to the nonmoving party,
                   demonstrate that no genuine issue of material fact remains in dispute and
                   that the moving party is entitled to judgment as a matter of law).

SUPREME COURT
      OF
    NEVADA
                                                         16
(0) 1 947A mettp
                Charron's trust, her testimony is conflicting in this regard, and she
                nonetheless testified that Daisy intended to make the donative transfer.
                            Given the conflicting testimony from Daisy, Charron, and
                Rasmussen, it is uncertain what Daisy's donative intent was at the time of
                the donative transfer. Because the donor's intent at the time of the
                transaction is determinative of whether unilateral mistakes affected the
                execution or transfer of the gift, McClung, 80 So. 3d at 216, genuine issues
                of fact necessarily remain as to whether unilateral mistakes affected
                Daisy's execution of the deed transferring the Las Vegas condo into
                Charron's trust, and thus, the district court was precluded from granting
                partial summary judgment. Wood, 121 Nev. at 729, 121 P.3d at 1029.
                            With regard to the issue of available remedies, however, even
                if Charron had conceded that Daisy intended the transfer, but made a
                mistake in the content of the deed by transferring 100 percent of the
                interest in the property to Charron, rather than one-third to each
                daughter, we would still decline to address the appropriate remedy for this
                mistake. In this regard, Daisy did not move for reformation and the
                ultimate remedy in this matter will depend on the Restatements'
                treatment of available remedies, as discussed above, for this or any other
                mistake that Daisy is found to have made and the remedies available for
                the parties' other causes of action, if they are also proven. Accordingly, it
                is inappropriate to discuss a remedy on extraordinary review of a partial
                summary judgment when conflicting testimony and other causes of action
                remain to be resolved.
                            For the reasons discussed above, we grant the petition and
                direct the clerk of this court to issue a writ of mandamus directing the
                district court to vacate the portion of its order granting Daisy's motion for

SUPREME COURT
        OF
     NEVADA
                                                     17
(C) 1947A
                   partial summary judgment and enter an order denying that motion. We
                   do not disturb the remainder of the district court's order denying
                   Charron's countermotions. 9



                                                                                             J.
                                                              Hardesty




                                                                                             J.



                      CLAJ-Cticr
                   Parraguirre
                                                  J.    c   7n." 1 11 41a
                                                              Douglas.
                                                                                             J.



                                                  J.                                         J.




                         9 Charron's writ petition primarily addressed the district court's
                   grant of Daisy's motion for partial summary judgment, but also included a
                   request for reformation of the deed transferring the Las Vegas condo into
                   trust. As discussed herein, however, genuine issues of material fact
                   remain concerning Daisy's intent that precludes summary judgment. We
                   thus decline to disturb the portion of the district court's order denying
                   Charron's countermotions.

                         In light of our resolution of this matter, we vacate the stay imposed
                   by our March 26, 2013, order and clarified by our July 1, 2013, order.



SUPREME COURT
        OF                                              18
     NEVADA


(0) 1947A    en,